DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-26 in the reply filed on 4/25/22 is acknowledged.  Accordingly, claims 27-30 have been withdrawn.

Information Disclosure Statement
The information disclosure statement filed 8/14/19 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “The invention relates to”, “The invention further relates to” which can be implied.  Further, the specification recites “comprising” which has legal meaning in claims.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 16, “the bond strength” and “the tensile strength” lack proper antecedent basis.
As regards claim 26, “the volume” in line 4 lacks proper antecedent basis.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 18 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0097517 (“Lang et al.”).
As regards claim 16, Lange et al. discloses a wound dressing, manufacture and use that anticipates Applicant’s presently claimed invention.  More specifically, Lang et al. discloses a process for producing a composite material for wound dressings (note the abstract which discloses processes for manufacture of the dressings and page 4, lines 3-7, which discloses a laminate dressing), comprising the following steps: I. providing a first film, having a first film surface and a second film surface running virtually parallel to the first film surface (constituted by one of the outer net layers which is coextensive with an absorbent layer (see page 4, lines 3-10); II. mixing an NCO-terminated polyurethane prepolymer with at least water to give a polyurethane prepolymer/water mixture (see page 13, lines 17-19 and page 18, lines 1-4); III. applying the polyurethane prepolymer/water mixture to at least one part of the first film surface to form a layer, the layer having a first layer surface which is in contact with the first film via at least one part of the first film surface, and having a second layer surface which runs virtually parallel to the first layer surface (see page 18, lines 1-6 which discloses casting the mixture on the wound facing layer of the dressing, page 4, lines 11-12 which discloses the either net layer can act as a low adherency wound facing layer, see page 16, lines 6-10 which discloses bonding the two outer layers to the foam layer in one or more laminating process, and page 4, lines 3-7 which discloses the two outer layers are coextensive with the absorbent layer); IV. covering at least one part of the second layer surface of the layer with at least one part of a further film surface of a further film to give the composite material (see page 16, lines 6-10 which discloses bonding the two outer layers to the foam layer in one or more laminating process), wherein the bond strength between the first film and the layer and also between the layer and the further film is greater in each case than the tensile strain at break of the layer (see page 5, lines 3-8 which discloses the outer conformable net layers of the same construction will have less tendency to delaminate or curl, for example on swelling, and since Applicants’ discloses that the bond strength between the first film and the layer and also between the layer and the further film is greater in each case than the tensile strain at break of the layer, then Lang et al.’s dressing would have the same properties since it is made in a similar manner with one net layer and then heat sealed).
As regards claim 18, Lang et al. discloses the process according to claim 16, wherein the composite material has no further material between the first film and the layer and also between the further film and the layer (there is no disclosure of additional material between the foam and the outer net layers).
As regards claims claim 22, Lange et al. discloses the process according to claim 16, wherein the layer has at least one of the following properties: i. a water vapor transmissibility (MVTR) of ≥ 1500 g/m2/24h, ii, a retention (determined using a 6 kg weight over 20 seconds) of at least 25 % (g/g), based on maximum absorption, iii, a thickness of at least 0.1 mm, iv. A density in a range from 70 to 200 g/l (note the thickness of 0.5 mm to 20 mm disclosed on page 14, lines 1-3).
As regards claim 23, Lang et al. discloses the process according to claim 16, wherein the first film and/or the further film comprises a material selected from the group consisting of a thermoplastic polyurethane, a polyurethane or a mixture thereof (note the disclosure of thermoplastic polyurethanes on page 6, lines 6-7).
As regards claim 24, Lang et al. discloses the process according to claim 16, wherein the first film and/or the further film have/has at least one of the following properties: EF1 a thickness in a range from 15 to 75 um; EF2 a water vapor transmissibility of ≥ 1000 g/m2/24h; EF3 an elongation at break of ≥ 200 % elongation at break; EF4 contains apertures which make up preferably at least 3 %, based on the total area of the 2 respective film; EF5  exhibit a bacterial barrier and viral barrier in accordance with ASTM F1671 (note page 8, line 21-page 9, line 2 which discloses the nets have an elongation at break greater than 200%).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 19, 25 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al.
As regards claim 17, Lang et al. discloses the process according to claim 16, except wherein at least steps (III) and (IV) take place within a period of less than 120 seconds.  However, as can be read from page 17, lines 2-5, the outer two layers can be laminated to the foam layer in one process by passing the layers through the nips of two sets of rubber and heated metal rollers (see page 17, lines 2-5).  Thus, it would have been obvious to one of ordinary skill in art to have modified the process of manufacturing the composite material of Lang et al. such that the application of the outer layers of absorbent form are applied within 120 seconds of each other for the purpose of laminating the two outer layers to the foam in one process to thereby decrease the time of manufacturing.
As regards claim 19, Lang et al. discloses the process according to claim 16, wherein the layer has a thickness after curing which is greater than 1.5 to 30 times than the thickness on application of the polyurethane prepolymer/water mixture in step (III).   However, it is well known to one of ordinary skill in the art that, the curing of a polyurethane foam requires the foam to form bubbles and increase in size so that the internal volume of the foam increased, thereby increasing the thickness of the foam to at least greater than 1.5 times the original thickness as the open cells develop.
As regards claim 25, Lang et al. discloses the process according to claim 16,  wherein at least the first film and/or the further film have/has apertures which have a diameter in a range 0.05 mm to 4 mm (see page 9, lines 18-20).  Lang et al. fails to teach the nets have apertures have a diameter in a range from 2 to 10 mm.  However, it has been held that “[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the net with apertures within Applicants’ claimed range in order to allow wound exudate to pass through the net to the absorbent layer (see page 9, lines 13-20).
As regards claim 26, Lang et al. discloses the process according to claim 16, wherein the laminate (wound dressing) has a thickness of 2.1 mm (see page 28, lines 2-4).  Lang et al. fails to disclose the wound dressing has at least one of the following properties: WA1. a thickness in a range from 1 mm to 10 mm; WA2, a swelling on contacting with water of less than 200 vol%, based on the volume before contacting with water; WA3. an extent in one of the spatial directions that lies within the plane corresponding to the largest areal extent of the wound dressing of < 50 %, based on the extent of the wound dressing in the third spatial direction, on contacting with a fluid; WA4, a combination of at least two of the properties WA1 to WA3.  However, it has been held that “[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).  
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wound dressing of Lang et al. with a thickness in the range of 1 mm to 10 mm in order to allow the removal of exudate from the wound but still allow the wound to be maintained in a moist condition (see page 13, lines 9-13).

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al.  as applied to claim 16 and in further view of in view of WO 2012/150224 A1 (“Doerr”). 
As regards claims 20 and 21, Lang et al. discloses the process according to claim 16, wherein the NCO-terminated polyurethane prepolymer has a weight fraction of low molecular mass, aliphatic diisocyanates having a molar mass of ≥ 140 to ≤278 g/mol of ≤ 1.0 wt%, based on the prepolymer, and is obtainable as component A) by reaction of A1) low molecular mass, aliphatic diisocyanates with a molar mass of ≥ 140 to ≤ 278 g/mol with A2) di- to hexa-functional polyalkylene oxides with an OH number of ≥ 22.5 to ≤ 112 mg KOH/g and an ethylene oxide fraction of ≥ 50 to ≤ 100 mol%, based on the total amount of the oxyalkylene groups present, or wherein component A1) is selected from the group consisting of hexamethylene diisocyanate, trimethylhexamethylene diisocyanate, isophorone diisocyanate, 4,4’-methylenebis (cyclohexyl isocyanate) or a mixture of at least two thereof. However, Doerr in its analogous disclosure of a polyurethane foam teaches it is known to form polyurethane foam from components such that the NCO-terminated polyurethane prepolymer has a weight fraction of low molecular mass, aliphatic diisocyanates having a molar mass of ≥ 140 to ≤278 g/mol of ≤ 1.0 wt%, based on the prepolymer, and is obtainable as component A) by reaction of A1) low molecular mass, aliphatic diisocyanates with a molar mass of ≥ 140 to ≤ 278 g/mol with A2) di- to hexa-functional polyalkylene oxides with an OH number of ≥ 22.5 to ≤ 112 mg KOH/g and an ethylene oxide fraction of ≥ 50 to ≤ 100 mol%, based on the total amount of the oxyalkylene groups present, or wherein component A1) is selected from the group consisting of hexamethylene diisocyanate, trimethylhexamethylene diisocyanate, isophorone diisocyanate, 4,4’-methylenebis (cyclohexyl isocyanate) or a mixture of at least two thereof (note the translated abstract of page 3-4, which discloses reacting aliphatic diisocyanates for example, hexamethylene diisocyanate with polyalkeylene oxide with an ethylene oxide content of 50 to 100 mols%). 
 In view Doerr, it would have been obvious to one of ordinary skill in the art the art before the effective filing date of the presently filed invention to use these prepolymers as a substitute in the method as described in Lang et al. in order to provide produce a foam that exhibits high absorption capacity for liquids, e.g. water, and a low volume swelling (see the abstract of Doerr).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses three layer laminates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786